DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 26, 2022 has been entered. Claims 1-17 remain pending in the application. Claims 1-16 are amended. Applicant’s amendments to the claims have overcome each and every objection and rejection under 112(b) previously set forth in the Non-final Office Action mailed Oct. 26, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Schulte on July 16, 2022.
The application has been amended as follows: 
1. (Currently amended) An opening control for a motor vehicle door leaf comprising:
	a support;
	a handle rotatably mounted relative to the support between at least one rest position in which the handle is housed at least partially in the support, an ejected position in which the handle is at least partially out of the support and a pushed position; and
	a mechanism comprising a drive kinematic chain for driving the handle, the drive kinematic chain comprising:
		at least one rotary element for driving the handle in angular movement, and
		at least one driving member configured to accumulate mechanical energy by mechanical work during a push-in action of the handle and to restitute mechanical energy to the drive kinematic chain after a release of the handle,
	wherein the handle includes a hooking profile forming a stabilizing means for stabilizing the drive kinematic chain configured to hold an angulation of the rotary element of the drive kinematic chain at a predefined angle value (β) while the push-in action of the handle continues.

2. (Currently amended) The control according to claim 1, wherein the stabilizing means is 

3. (Currently amended) The control according to claim 1, wherein the handle comprises a body, the body having a lower surface, the lower surface being locally provided with [[a]] the hooking profile

5. (Currently amended) The control according to claim 1, wherein the extends 


REASONS FOR ALLOWANCE
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1-17.

In regards to claim 1, Hamacher et al., US 2016/0290018 A1 fails to disclose a stabilizing means for stabilizing the drive kinematic chain configured to hold an angulation of the rotary element of the drive kinematic chain at a predefined angle value while the push-in action of the handle continues. The examiner can find no motivation to modify the drive kinematic chain disclosed by Hamacher et al. without destroying the intended structure and operation of the device and/or without use of impermissible hindsight. 
Perez et al., FR 3024173 A1, fails to disclose the handle includes a hooking profile forming a stabilizing means for stabilizing the drive kinematic chain configured to hold an angulation of the rotary element of the drive kinematic chain at a predefined angle value while the push-in action of the handle continues. The examiner can find no motivation to modify the handle disclosed by Perez et al. to include a hooking profile forming a stabilizing means without destroying the intended structure and operation of the device taught by Perez and/or without use of impermissible hindsight.
Bollinger et al., WO 2020/048858A1, discloses a stabilizing means for stabilizing the drive kinematic chain configured to hold an angulation of a rotary element of the drive kinematic chain at a predefined angle value while a push-in action of a handle continues. However, Winter et al. fails to disclose the handle includes a hooking profile forming a stabilizing means for stabilizing the drive kinematic chain. The examiner can find no motivation to modify the handle disclosed by Winter et al. to include a hooking profile forming a stabilizing means without destroying the intended structure and operation of the stabilizing means and/or without use of impermissible hindsight.

In regards to claims 2-17, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675